Title: To Thomas Jefferson from Robert Eastburn, 10 February 1803
From: Eastburn, Robert
To: Jefferson, Thomas


          
            Respected Friend
            2d mo 10th 1803 N Brunswick N Jersey
          
          I take the freedom to Adress thee as Sutch being pleased with thy Government
          I Rote thee A few lines about one year past butt did nott desire thy Condesention to Answer it
          I have Taken Notice of Some proposition Relative to A dry dock for the preservation of Shiping butt the vast Cost Attending as well as doubts of its utility may have Arisen to defer it.
          Butt as it Appears thy desire to do the Best for the General Good of the Great Bodies of people overwhom thou presides 
          I therefore take the Liberty to Convey my mind on that Great & Interesting Subject of the use of meanes to prevent that Rapid decay of those highly vollewable Machines & on A Vew of our Timber Growing Scarse Except at Considerable distances from us & when our Ships & other vessels are Built witch mutch hard Labour & Cost it is pitiable to observe there Short duration as well as the Eminent danger to witch man & property is Exposed Even many Times before the danger is discovered destruction is Fast at hand: then A Natureal Inquiry Arises what shall be done as A Remedy the Answer is at hand plain & Easy to perform: that is to me Beyond a doubt that will preserve the plank as well as Timber perhaps Sundry fold or many yeares Longer than otherwise & the article is Salt & if the president only desires it I will Indevour if Spared to Convey the perticular manner of Applying it with Evidences of its utility 
          I am with Sinseer Respect thy friend
          
            Robert Eastburn
          
          
            my former ocapation was that of A Ship Carpenter & have Evidently discovered from my own Experiment & may be witnessed by Sundry persons of Reputation of the true State of what is known Relative thereto
          
        